UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Aerospace and defense (3.8%) AeroVironment, Inc. (NON) (S) 120,700 $2,729,027 Alliant Techsystems, Inc. 48,800 4,543,280 Cubic Corp. 39,400 1,991,670 Hexcel Corp. (NON) 75,600 2,661,876 Orbital Sciences Corp. (NON) 108,200 2,006,028 Triumph Group, Inc. 19,700 1,545,662 Air freight and logistics (0.4%) Forward Air Corp. 41,700 1,524,969 Airlines (2.4%) Allegiant Travel Co. 41,500 4,041,270 Republic Airways Holdings, Inc. (NON) 188,300 2,585,359 Spirit Airlines, Inc. (NON) 105,500 3,486,775 Auto components (1.0%) Autoliv, Inc. (Sweden) 25,203 2,060,849 BorgWarner, Inc. (NON) 19,423 1,853,537 Biotechnology (1.3%) Cubist Pharmaceuticals, Inc. (NON) 38,561 2,403,507 Myriad Genetics, Inc. (NON) (S) 102,900 3,053,043 Capital markets (3.0%) E*Trade Financial Corp. (NON) 115,100 1,714,990 SEI Investments Co. 200,800 6,347,288 Waddell & Reed Financial, Inc. Class A 82,322 4,203,361 Chemicals (0.9%) Koppers Holdings, Inc. 29,800 1,151,770 Methanex Corp. (Canada) 49,559 2,370,407 Commercial banks (6.9%) Associated Banc-Corp. 130,600 2,212,364 Bancorp, Inc. (The) (NON) 282,286 4,234,290 BOK Financial Corp. 39,800 2,654,262 Bond Street Holdings, LLC 144A Class A (F) (NON) 38,819 543,466 City National Corp. (S) 38,818 2,699,016 Commerce Bancshares, Inc. 61,345 2,799,172 East West Bancorp, Inc. 126,032 3,885,567 F.N.B. Corp. (S) 153,900 1,945,296 First Citizens BancShares, Inc. Class A 9,944 2,083,268 National Bank Holdings Corp. Class A (S) 65,750 1,315,000 Popular, Inc. (Puerto Rico) (NON) 73,360 2,413,544 Valley National Bancorp (S) 126,898 1,313,394 Commercial services and supplies (0.5%) Tetra Tech, Inc. (NON) 80,600 1,902,160 Communications equipment (1.9%) F5 Networks, Inc. (NON) 27,000 2,369,520 Netgear, Inc. (NON) 43,400 1,293,754 Polycom, Inc. (NON) 216,354 2,068,344 Riverbed Technology, Inc. (NON) (S) 126,700 1,981,588 Construction and engineering (0.7%) Primoris Services Corp. 133,600 2,778,880 Consumer finance (0.8%) Portfolio Recovery Associates, Inc. (NON) (S) 20,900 3,120,579 Containers and packaging (1.4%) Boise, Inc. 375,900 3,420,690 Owens-Illinois, Inc. (NON) 71,300 2,121,175 Diversified consumer services (1.0%) H&R Block, Inc. 67,426 2,119,199 Hillenbrand, Inc. 76,200 1,888,998 Diversified financial services (0.7%) CBOE Holdings, Inc. 55,300 2,770,530 Electric utilities (1.2%) El Paso Electric Co. 44,300 1,673,211 Pepco Holdings, Inc. 52,800 1,085,040 Portland General Electric Co. (S) 64,800 2,054,160 Electrical equipment (2.3%) AMETEK, Inc. 49,560 2,293,637 AZZ, Inc. 80,300 3,037,749 Brady Corp. Class A (S) 63,700 2,119,299 Hubbell, Inc. Class B 17,615 1,890,970 Electronic equipment, instruments, and components (1.0%) FLIR Systems, Inc. 76,400 2,480,708 MTS Systems Corp. (S) 26,200 1,651,910 Energy equipment and services (3.4%) Atwood Oceanics, Inc. (NON) 41,700 2,349,378 Helmerich & Payne, Inc. (S) 37,900 2,395,280 Key Energy Services, Inc. (NON) (S) 238,458 1,511,824 McDermott International, Inc. (NON) 291,200 2,518,880 Oil States International, Inc. (NON) 23,651 2,299,587 Superior Energy Services, Inc. (NON) 107,900 2,764,398 Food and staples retail (0.2%) Nash Finch Co. 36,523 856,464 Food products (1.0%) Darling International, Inc. (NON) 108,400 2,200,520 J&J Snack Foods Corp. 25,400 2,023,872 Gas utilities (1.3%) Chesapeake Utilities Corp. 23,800 1,410,626 Laclede Group, Inc. (The) 41,000 1,880,260 UGI Corp. 46,600 1,956,734 Health-care equipment and supplies (1.2%) Greatbatch, Inc. (NON) (S) 86,600 3,273,480 Thoratec Corp. (NON) 46,670 1,530,309 Health-care providers and services (5.3%) Bio-Reference Labs, Inc. (NON) (S) 153,300 4,100,775 Chemed Corp. (S) 40,400 2,851,836 Ensign Group, Inc. (The) 68,700 2,627,088 Hanger, Inc. (NON) 69,500 2,565,940 Magellan Health Services, Inc. (NON) 25,600 1,463,040 Mednax, Inc. (NON) 32,800 3,195,376 Owens & Minor, Inc. 65,000 2,337,400 Patterson Cos., Inc. 60,400 2,469,756 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) (S) 78,004 3,310,490 Choice Hotels International, Inc. (S) 55,050 2,288,429 Panera Bread Co. Class A (NON) 14,994 2,504,748 Household durables (1.6%) Harman International Industries, Inc. (S) 40,520 2,452,676 iRobot Corp. (NON) (S) 49,927 1,745,448 Jarden Corp. (NON) 50,000 2,273,500 Household products (0.6%) Energizer Holdings, Inc. (S) 25,100 2,555,180 Insurance (5.6%) American Financial Group, Inc. 25,983 1,343,061 Amtrust Financial Services, Inc. (S) 61,400 2,556,082 Aspen Insurance Holdings, Ltd. 52,475 1,967,288 Endurance Specialty Holdings, Ltd. (S) 26,279 1,383,064 Genworth Financial, Inc. Class A (NON) 190,300 2,471,997 HCC Insurance Holdings, Inc. 30,807 1,371,836 Horace Mann Educators Corp. 59,000 1,672,060 Protective Life Corp. 37,200 1,611,876 Stancorp Financial Group (S) 29,522 1,567,323 Torchmark Corp. (S) 32,900 2,338,532 Validus Holdings, Ltd. 64,800 2,295,864 W.R. Berkley Corp. 45,887 1,944,232 Internet software and services (2.3%) IAC/InterActiveCorp. 45,029 2,278,918 j2 Global, Inc. (S) 71,000 3,249,670 Liquidity Services, Inc. (NON) (S) 29,400 837,900 ValueClick, Inc. (NON) (S) 128,837 3,148,776 IT Services (3.9%) Alliance Data Systems Corp. (NON) 16,728 3,308,464 Booz Allen Hamilton Holding Corp. 112,000 2,394,560 Broadridge Financial Solutions, Inc. (S) 78,000 2,257,320 CACI International, Inc. Class A (NON) 31,400 2,084,960 Global Payments, Inc. 51,295 2,375,471 NeuStar, Inc. Class A (NON) (S) 59,726 3,349,434 Leisure equipment and products (0.9%) Polaris Industries, Inc. (S) 34,185 3,833,506 Life sciences tools and services (0.3%) Bruker Corp. (NON) 77,700 1,392,384 Machinery (3.6%) Actuant Corp. Class A (S) 48,600 1,716,066 AGCO Corp. (S) 63,928 3,595,950 Kennametal, Inc. (S) 54,700 2,370,698 Oshkosh Corp. (NON) 88,254 3,955,544 WABCO Holdings, Inc. (NON) 37,600 2,972,656 Media (1.1%) Morningstar, Inc. 34,600 2,637,212 Valassis Communications, Inc. (S) 69,370 1,986,063 Metals and mining (2.0%) Commercial Metals Co. 96,400 1,493,236 IAMGOLD Corp. (Canada) 245,200 1,270,136 Kaiser Aluminum Corp. (S) 31,000 2,022,750 Reliance Steel & Aluminum Co. 48,117 3,377,813 Multi-utilities (0.8%) TECO Energy, Inc. (S) 66,100 1,167,987 Vectren Corp. 51,500 1,906,530 Multiline retail (1.4%) Big Lots, Inc. (NON) (S) 99,341 3,589,190 Dillards, Inc. Class A 23,500 1,984,105 Oil, gas, and consumable fuels (2.6%) HollyFrontier Corp. 37,300 1,699,015 Tesoro Corp. 68,800 3,911,280 Whiting Petroleum Corp. (NON) 37,728 1,941,860 World Fuel Services Corp. (S) 80,900 3,134,066 Paper and forest products (1.9%) Clearwater Paper Corp. (NON) 39,000 1,907,880 Domtar Corp. (Canada) (S) 39,300 2,731,743 Schweitzer-Mauduit International, Inc. 53,400 2,891,076 Personal products (0.5%) Inter Parfums, Inc. 60,724 2,002,678 Pharmaceuticals (1.8%) Jazz Pharmaceuticals PLC (NON) 38,000 2,869,380 Medicines Co. (The) (NON) (S) 66,200 2,045,580 Questcor Pharmaceuticals, Inc. (S) 38,400 2,565,888 Professional services (2.7%) Exponent, Inc. 35,600 2,353,872 Huron Consulting Group, Inc. (NON) 59,100 3,010,554 Towers Watson & Co. Class A 39,300 3,310,239 TrueBlue, Inc. (NON) 78,454 2,094,722 Real estate investment trusts (REITs) (3.8%) Brandywine Realty Trust 146,300 2,039,422 Capstead Mortgage Corp. 162,900 1,925,478 Highwoods Properties, Inc. 51,700 1,875,676 Kimco Realty Corp. (S) 57,622 1,299,376 Mack-Cali Realty Corp. (S) 66,200 1,592,772 National Health Investors, Inc. (S) 20,262 1,268,199 Omega Healthcare Investors, Inc. (S) 74,142 2,359,940 Redwood Trust, Inc. (S) 87,300 1,478,862 Two Harbors Investment Corp. 144,200 1,446,329 Real estate management and development (0.8%) Jones Lang LaSalle, Inc. 35,100 3,195,153 Road and rail (1.4%) Heartland Express, Inc. (S) 147,200 2,166,784 Landstar Systems, Inc. 67,700 3,659,862 Semiconductors and semiconductor equipment (2.8%) KLA-Tencor Corp. 42,226 2,475,710 Lam Research Corp. (NON) (S) 64,568 3,178,037 Omnivision Technologies, Inc. (NON) 120,000 1,951,200 Skyworks Solutions, Inc. (NON) 86,106 2,068,266 Teradyne, Inc. (NON) (S) 106,100 1,749,589 Software (2.9%) ANSYS, Inc. (NON) 16,835 1,344,106 FactSet Research Systems, Inc. (S) 12,308 1,343,787 Manhattan Associates, Inc. (NON) 32,800 2,897,552 Open Text Corp. (Canada) 45,100 3,180,903 Synopsys, Inc. (NON) 81,031 3,001,388 Specialty retail (5.2%) Aaron's, Inc. 63,114 1,808,847 American Eagle Outfitters, Inc. 99,300 1,950,252 ANN, Inc. (NON) (S) 51,400 1,741,946 Big 5 Sporting Goods Corp. 113,000 2,290,510 Buckle, Inc. (The) 37,238 2,084,583 Cato Corp. (The) Class A 46,344 1,304,584 Chico's FAS, Inc. 102,500 1,755,825 Foot Locker, Inc. (S) 109,700 3,963,461 Francesca's Holdings Corp. (NON) 74,412 1,849,882 Jos. A. Bank Clothiers, Inc. (NON) 61,463 2,511,378 Textiles, apparel, and luxury goods (2.3%) Crocs, Inc. (NON) 148,945 2,036,078 Deckers Outdoor Corp. (NON) (S) 26,956 1,477,997 Iconix Brand Group, Inc. (NON) (S) 98,273 3,227,285 Steven Madden, Ltd. (NON) 47,403 2,437,462 Thrifts and mortgage finance (0.4%) Provident New York Bancorp (S) 148,498 1,611,203 Tobacco (0.3%) Universal Corp. (S) 17,494 1,072,382 Trading companies and distributors (0.2%) MSC Industrial Direct Co., Inc. Class A 8,897 720,212 Total common stocks (cost $317,928,549) SHORT-TERM INVESTMENTS (20.4%) (a) Shares Value Putnam Short Term Investment Fund 0.02% (AFF) 3,912,108 $3,912,108 Putnam Cash Collateral Pool, LLC 0.13% (d) 78,666,226 78,666,226 Total short-term investments (cost $82,578,334) TOTAL INVESTMENTS Total investments (cost $400,506,883) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $405,767,063. (b) The aggregate identified cost on a tax basis is $400,662,900, resulting in gross unrealized appreciation and depreciation of $93,191,505 and $8,174,744, respectively, or net unrealized appreciation of $85,016,761. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $10,492,979 $12,456,063 $19,036,934 $696 $3,912,108 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $76,996,574. The fund received cash collateral of $78,666,226, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $66,968,040 $— $— Consumer staples 10,711,096 — — Energy 24,525,568 — — Financials 88,327,546 543,466 — Health care 40,744,782 — — Industrials 73,065,770 — — Information technology 60,321,835 — — Materials 24,758,676 — — Utilities 13,134,548 — — Total common stocks — Short-term investments 3,912,108 78,666,226 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
